EXHIBIT 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON Canada M5J 2V5 NEWS RELEASE Kinross announces Tasiast work stoppage ends and production resumes Toronto, Ontario,June 11, 2012 – Kinross Gold Corporation (TSX: K, NYSE: KGC) announced today that the unlawful work stoppage at its Tasiast mine that began on June 5 has ended. Employees returned to work on June 9, and production has resumed. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Brazil, Chile, Ecuador, Ghana, Mauritania, Russia and the United States, employing approximately 8,000 people worldwide. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Erwyn Naidoo Vice-President, Investor Relations phone: 416-365-2744 erwyn.naidoo@kinross.com p.1 Kinross announces Tasiast work stoppage endswww.kinross.com
